                                                                    USDC-SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC#:

                                                                    DATE FILED:      j t(~ (f 1
 UNITED STATES OF AMERICA,

                         V.
                                                                 No. 19-CR-118 (RA)
 JESUS WILFREDO ENCARCNACION,
                                                                        ORDER
                              Defendant.


RONNIE ABRAMS, United States District Judge:
        The Government seeks an order requiring Defendant to produce all '"results or reports of

any physical or mental examination' conducted prior to the defendant's arrest in this case that are

in the defendant's possession" pursuant to his discovery obligations under Federal Rule of

Criminal Procedure Rule 16(b). Dkt. 36. These materials, the Government asserts, are

"especially important to provide Dr. Kleinman," who is conducting the court-authorized

psychiatric evaluation, "with access to any psychiatric or psychological tests that may have been

conducted closer in time to Encamacion's date of arrest." Dkt. 36.

        Rule 16(b)(1 )(B) provides that, "[i]f a defendant requests disclosure under Rule

16(a)(l)(F) and the government complies, the defendant must permit the government, upon

request, to inspect and to copy or photograph the results or reports of any physical or mental

examination and of any scientific test or experiment if: (i) the item is within the defendant's

possession, custody, or control; and (ii) the defendant intends to use the item in the defendant's

case-in-chief at trial, or intends to call the witness who prepared the report and the report relates

to the witness's testimony." The parties initially disputed the meaning of "case-in-chief' in Rule

16(b). After additional briefing, however, Defendant now concedes that evidence presented by

him through cross-examination of a government witness during the government's case-in-chief-
for purposes other than impeachment - are part of the "defendant's case-in-chief at trial." See

Dkt. 45. The Court agrees, and notes that "this interpretation of Rule 16 has been adopted by

almost every district court to consider the issue." United States v. Napout, No. 15-CR-252

(PKC), 2017 WL 6375729, at *7 (E.D.N.Y. Dec. 12, 2017); see, e.g., United States v. Ellison,

704 F. App'x 616, 625 (9th Cir. 2017) ("The district court properly refused to limit Appellants'

production obligation to those exhibits they planned to introduce with their own witnesses by

refusing to cabin their 'case-in-chief' to the period after which they called their first witness at

trial, because a defendant may establish his defense by cross-examining the government's

witnesses."); United States v. Crowder, 325 F. Supp. 3d 131, 136 (D.D.C. 2018) ("If 'case-in-

chief' exclusively covered materials introduced after the government rests, then whenever

defendants present substantive, non-impeachment, evidence during cross-examination to prove

their case - a 'standard modem trial practice that can hardly be abandoned' - such evidence

would not be subject to Rule 16(b) pretrial disclosure." (citation omitted)); Napout, 2017 WL

6375729, at *7 ("Rule 16 requires Defendants to identify all non-impeachment exhibits they

intend to use in their defense at trial, whether the exhibits will be introduced through a

government witness or a witness called by a Defendant.").

        Defendant's remaining argument for not producing the pre-arrest reports - that is, that the

Government's motion is premature - is unavailing. Rule 16(b)(l)(B) triggers a defendant's

reciprocal discovery obligations "[i]f a defendant requests disclosure under Rule 16(a)(l)(F) and

the government complies." While it is true that "no specific timing requirements are included"

in Rule 16, "it is expected that the parties will make their requests and disclosures in a timely

fashion." United States v. Wilson, 493 F. Supp. 2d 348, 356 (E.D.N.Y. 2006) (citing the

Advisory Committee Notes to the 1993 Amendment). Here, the Government has already



                                                  2
fulfilled its disclosure obligations under Rule 16(a)(l)(F). It produced the majority of discovery

in its possession months ago. See Dkt. 29, Tr. 15:20-21, 16:4-5 (defense counsel referring to the

pending declassified materials as "additional discovery materials"). Although some portion of

the production was delayed to allow for certain documents to be declassified, the Court

authorized that delay in September and gave the Government 60 days to declassify and produce

that material - an order the Government complied with by late November. See Dkt. 23, 40.

Therefore, "[s]ince the defendant has availed himself of the strategy to obtain discovery of the

government," now "he must comply with the requirement for reciprocal discovery." United

States v. Ryan, 448 F. Supp. 810, 811 (S.D.N.Y. 1978).

        The Court is cognizant of Defendant's concern that he is still making strategic decisions

regarding what evidence to use in his case-in-chief. That, however, cannot be the only relevant

consideration. "[T]he Court must bear in mind the objectives behind Rule 16's provision for

reciprocal discovery obligations - i.e. 'to provide the opponent with a fair opportunity to test the

merits of the expert's testimony through focused cross-examination' and 'to permit more

complete pretrial preparation' - in determining the nature of defendant's discovery obligations."

United States v. Jasper, No. 00-CR-825 (PLK), 2003 WL 223212, at *4 (S.D.N.Y. Jan. 31,

2003). Defendant has had significant time to consider whether and/or how to use these pre-arrest

reports. The Government first requested this discovery on September 24, and then again on

October 8. And since early November, the parties have been briefing this discovery issue. As

such, the Court believes further delay in disclosing this evidence is likely to "frustrate the

practical intentions behind Rule 16: to avoid unfair surprise and unwarranted delay by providing

both the government and the defense with a broad, reciprocal, right to discovery." Crowder, 325

F. Supp. 3d at 136. This is particularly true here, where further delay may unnecessarily impair



                                                  3
the success of Dr. Kleinman's report, who reported that it is "necessary for him to review the

defendant's medical records ... in order to conduct an effective psychiatric evaluation and issue

his report." Dkt. 36.

        Other courts have similarly rejected a defendant's argument that a government motion for

discovery under Rule 16(b) is premature because the defendant is still making strategic

decisions. See Jasper, 2003 WL 223212, at *4 ("Allowing defendant to defer the provision of

such discovery until a final determination regarding whether or not to put an expert witness on

the stand would seem to frustrate the achievement of [Rule 16's] goals."); Ryan, 448 F. Supp. at

811 (rejecting defendant's assertion that there is no discovery obligation until he decided ifhe

would testify because, "[w ]hile the refusal to testify is constitutionally protected, the trial

strategy determination is not so protected").

        Accordingly, Defendant is directed to provide the Government with "reports of any

physical or mental examination" conducted prior to his arrest that are currently "within the

defendant's possession, custody, or control" and that he "intends to use ... in [his] case-in-chief

at trial." Fed. R. Crim. P. 16(b)(l)(B). If Defendant does not disclose a pre-arrest report that is

currently in his possession, the Court may preclude him from using that report in its case-in-

chief. See Napout, 2017 WL 6375729, at *8 (warning that "the Court, on the government's

motion, would consider whether the defense had failed to timely disclose that exhibit under Rule

16" and thus "the defendant r[uns] the risk that the exhibit would be excluded"); United States v.

Hsia, No. 98-CR-0057 (PLF), 2000 WL 195067, at *2 (D.D.C. Jan. 21, 2000) (warning of"the

possible exclusion of evidence not disclosed ... [i]f defendant seeks to introduce evidence

through cross-examination that the Court finds is part of her case-in-chief and defendant has not




                                                   4
provided the evidence to the government in discovery"). Defendant must comply with this order

no later than December 11.

         Furthermore, as Defendant suggests in his most recent letter, the parties shall meet and

confer regarding deadlines for expert disclosure. The parties shall file a letter with a proposed

schedule, also no later than December 11.


SO ORDERED.
Dated:      December 6, 2019
            New York, New York


                                                   United States District Judge




                                                  5
